DETAILED ACTION

Claims 11-13, 17, 25-27 and 30-38 are pending. Claims 11 has been amended.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Notes

Examiner has cited particular columns and line numbers, paragraph numbers, or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.





Response to Arguments
Applicant's arguments filed 02/09/2021 have been fully considered but they are not persuasive. 
 Applicant argues the amended claim by claiming the return of the indicated test option and associated event data to the analysis inquiry, brings into the claim the facilitation of the reduction of the back end load, a query time, or both, see applicant’s remarks pp. 8-9. Examiner respectfully disagree the amended claim of returning an indicated test option and associated event data in response to the analysis query is merely post-activity solution using generic computer components without integrating to the practical solution. It does not include additional elements that are sufficient to amount to significantly more than the judicial exception. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The identified claim limitation(s) that recite(s) an abstract idea do/does not fall within the enumerated groupings of abstract ideas in Section I of the 2018 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. Nonetheless, the claim limitation(s) is/are being treated as reciting an abstract idea because claims 11-13, 17, 25-27 and 30-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

 Regarding claim 11, under Step 2A – Prong 1, the limitation for analyzing event data associated with an application under test based on a request a test identifier, combine a user identifier associated with that user, perform a hash on the per-user-per-test identifier, process the hash to generate an index value, compare said index value with a distribution of numbers, indicate one of the test options associated with the range into which the index value falls and associate the indicated test option with the associated event data for analysis, as drafted, recite processes that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. That is, the limitations “request a test identifier and associated application event data associated with that user,” “combine a user identifier associated with that user, and the test identifier, to form a per-user-per-test identifier,” “perform a hash on the per-user-

            Under Step 2A – Prong 2, the judicial exception is not integrated into a practical application. The claim recites the following additional elements “an event database storing data structure,” “event data generated by the user executing the application modified by one of the multiple test options,” “at least one processor,” and “return the indicated test option and associated event data in response to the analysis query.” These elements, a “database” and “processor” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The “event data generated by the user” amounts 

Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “database,” “event data generated by the user” and “processor” amount to no more than mere instructions to apply the exception using well-known, routine and conventional activity on a generic computer component.  See MPEP 2106.05(d).  Thus, the claim is not patent eligible under 35 USC 101.

Dependent claims 25-27 and 30-33 further defines the mental process recited in claim 11.  Furthermore, the claims that recite “a computer game” and gathering “event data” from the “computer game” do not integrate the judicial exception into a practical application since its recited at a high-level of generality such that it amounts insignificant extra solution activity, and no more than mere instructions to apply the exception using 

Regarding claim 12, under Step 2A – Prong 1, the limitation for requesting a test identifier, combining a user identifier associated with that user, performing a hash on the per-user-per-test identifier, processing the hash to generate an index value, comparing said index value with a distribution of numbers, indicating one of the test options associated with the range into which the index value falls and associating the indicated test option with the associated event data for analysis, as drafted, recite processes that, under its broadest reasonable interpretation, covers steps that could reasonably be performed in the mind, including with the aid of pen and paper, but for the recitation of generic computer components. That is, the limitations “requesting event data generated from executing the modified application associated with a user identifier, and a test identifier of a test having more than one test option associated therewith,” “combining the user identifier associated with a user, and the test identifier, to form a per- user-per-test identifier,” “performing a hash on the per-user-per-test identifier to generate a hash of the per-user- per-test identifier,” “processing the hash to generate an index value,” “comparing said index value with a distribution of numbers divided into multiple ranges, each range being associated with one of the test options,” “indicating the one of the test options associated with the range into which the index value falls, to associate the event 

Under Step 2A – Prong 2, the judicial exception is not integrated into a practical application. The claim recites the following additional elements “a computer implemented method executed by an analytics server for identifying a test option used to modify an application executable at a user device of a user,” and “the method comprising executing a program by a computer processor.”  These elements, “an analytics server”, “a program” and “a computer processor” are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The “identifying a test option” amounts to mere data gathering which the courts have identified as insignificant extra solution activity.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application.  See MPEP 2106.05(g). 

Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a “an analytics server,” “identifying a test option” and “a computer processor” amount to no more than mere instructions to apply the exception using well-known, routine and conventional activity on a generic computer component.  See MPEP 2106.05(d).  Thus, the claim is not patent eligible under 35 USC 101.

Dependent claims 13, 17, 34 and 35 further defines the mental process recited in claim 12.  Furthermore, the claims that recite “performing an MD5 hashing,” “performing a modulus operation” and “requesting event data from an event database which holds a data structure” do not integrate the judicial exception into a practical application since its recited at a high-level of generality such that it amounts insignificant extra solution activity, and no more than mere instructions to apply the exception using a generic computer component.  Likewise, these limitations do not amount to significantly more.  Therefore, the limitations recited in the dependent claims are not patent eligible.

Regarding claim 36, under Step 2A – Prong 1, the limitation selecting a test, combining a user identifier associated with that user, performing a hash on the per-user-per-test identifier, processing the hash to generate an index value, comparing said index 

Under Step 2A – Prong 2, the judicial exception is not integrated into a practical application. The claim recites the following additional elements “a computer implemented 

Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with 

Dependent claims 37 and 38 further defines the mental process recited in claim 36.  Furthermore, the claims that recite “analyzing the event data associated with the selected test option,” and “requesting event data from an event database in which users are not associated with their allocated test options” do not integrate the judicial exception into a practical application since its recited at a high-level of generality such that it amounts insignificant extra solution activity, and no more than mere instructions to apply the exception using a generic computer component.  Likewise, these limitations do not amount to significantly more.  Therefore, the limitations recited in the dependent claims are not patent eligible.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENIN PAULINO whose telephone number is (571)270-1734.  The examiner can normally be reached on Week 1: Mon-Thu 7:30am - 5:00pm Week 2: Mon-Thu 7:30am - 5:00pm and Fri 7:30am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LENIN PAULINO/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193